Pfeifer, J.,
dissenting. I would grant Peeples’s writ of mandamus to compel the warden to periodically test Peeples for HIV. Peeples should not be forced to undergo a time-consuming and tortuous trip through the federal courts before learning whether he has been infected. Prison staff and fellow inmates are other people who need Peeples to be tested. Since time is of the essence, any remedy at law is inadequate. Peeples’s request is legitimate, inexpensive, and not burdensome on the state.
Wright, J., concurs in the foregoing dissenting opinion.